                          United States District Court
                        Western District of North Carolina
                               Statesville Division

         Melanie Rae Brock,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            5:20-cv-00175-FDW-DSC
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 26, 2021 Order.

                                               July 26, 2021




     Case 5:20-cv-00175-FDW-DSC Document 15 Filed 07/26/21 Page 1 of 1
